Citation Nr: 0803846	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-18 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the right knee patellofemoral pain syndrome disability prior 
to April 1, 2004.

2.  Entitlement to an extension of a temporary total 
convalescent rating beyond March 31, 2004, under 38 C.F.R. 
§ 4.30, based on a period of convalescence following right 
knee surgery in September 2003. 

3.  Entitlement to an increased evaluation for the right knee 
patellofemoral pain syndrome disability, currently evaluated 
as 30 percent disabling.

4.  Entitlement to an initial separate evaluation in excess 
of 30 percent for the right knee instability disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
the left knee disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
the low back disability.

7.  Entitlement to service connection for gouty arthritis of 
the feet.

8.  Entitlement to service connection for gouty arthritis of 
the hands.

9.  Entitlement to gouty arthritis of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1970 to June 1973, 
and from September 1973 to March 1986.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.

After the Statement of the Case (SOC) was issued in March 
2005, the appellant submitted additional evidence concerning 
his claims in April 2006, November 2006, and May 2007.  The 
appellant's representative subsequently submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction in the informal hearing presentation and 
therefore referral to the RO of evidence received directly by 
the Board is not required.  38 C.F.R. § 20.1304.  However, as 
the case is being remanded, the RO will have the opportunity 
to review the evidence prior to the issuance of any Board 
decision.

In that March 2005 SOC, the RO also denied special monthly 
compensation based on the need for aid and attendance or 
housebound status.  The accompanying rating decision 
contained no mention of this issue.  As there is no rating 
action of record on this issue, the matter is REFERRED to the 
RO for appropriate action.  See 38 C.F.R. § 19.29.

The appellant submitted a request for a Travel Board hearing 
in the VA Form 9 received in June 2005.  Subsequently, in an 
August 2006 written statement, the appellant's representative 
stated that the veteran no longer wanted a Travel Board 
hearing.  The request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d).

The Board notes that the appellant submitted a VA Form 21-
8940 in November 2004; the claims file does not reflect any 
action taken by the RO on this claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The matter is 
REFERRED to the RO for appropriate action.

While the case was in appellate status, the appellant's 
disability evaluation for the left knee disability was 
increased from zero to 10 percent, effective from July 14, 
2003 (date of the claim); however, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, while the 
March 2005 rating action extended the appellant's paragraph 
30 benefits through March 31, 2004, this is not the maximum 
number of months of convalescence benefits available pursuant 
to 38 C.F.R. § 4.30(b); the appellant continues to seek 
additional months of convalescent benefits.  Furthermore, the 
RO also granted service connection for a separate evaluation 
of 30 percent for the right knee instability in the March 
2005 rating decision.  Therefore, consideration of the right 
knee increased rating claim must now include consideration of 
whether an initial evaluation in excess of 30 percent is 
warranted for the right knee instability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Thus the issues are as set 
out on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issues on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  No such notice has been given to the 
appellant concerning his convalescent benefits claim as yet 
and this defect must be corrected before the case can proceed 
to appellate review.  

In addition, the July 2003 duty to assist letter made 
reference to a May 2001 notice letter that allegedly notified 
the appellant that claims for service connection for the left 
side of the face, the left ear and the left hand and finger 
had been denied; the appellant was told he would have to 
submit new and material evidence.  However, review of the 
claims file reveals that the May 2001 notice letter referred 
to the appellant's increased rating claims and not to any 
service connection claims.  To clear up any confusion created 
by the July 2003 RO letter, on remand he should be provided 
with another VCAA notice for the service connection claims on 
appeal.

Further, the evidence of record indicates that the case was 
transferred to the Board in August 2006, without inclusion of 
the appellant's VA Vocational Rehabilitation records from 
March and April of 2005.  No VA treatment records dated after 
2004 were included in the claims file by the RO prior to 
transfer to the Board.  In addition, the evidence added to 
the claims file after it was transferred to the Board 
indicates that the appellant underwent a VA examination in 
November 2006.  

VA is thus on notice of records that may be probative to the 
appellant's claims.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should obtain the 
pertinent VA examination report(s) and VA Vocational 
Rehabilitation records and associate them with the claims 
file.  In addition, all of the relevant VA, retired military 
and private treatment records not already of record should be 
obtained and associated with the claims file.

There is also no medical evidence addressing whether the 
appellant required convalescence beyond March 31, 2004, after 
his September 2003 knee surgery or whether the appellant's 
has gouty arthritis that is related to any incident of 
service, including whether the condition is aggravated by any 
service-connected disability.

These considerations require further investigation by medical 
professionals as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The appellant submitted his claim for an increased evaluation 
of his low back disability in July 2003.  The regulations 
used to evaluate diseases and injuries of the spine changed 
effective September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295 (2003)) and 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2004)).  Because a change took effect during the 
pendency of the appellant's appeal, the question arises as to 
which set of rating criteria applies VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulations for the periods 
prior and subsequent to the regulatory changes, but an 
effective date based on the revised criteria may be no 
earlier than the dates of the changes.  VA thus must consider 
the claim pursuant to the former and revised regulations 
during this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The record reveals that although the appellant was provided 
with the most recent version of the regulations relating to 
the evaluation of spine disabilities in the March 2005 SOC, 
he was not provided with the prior version that was in effect 
at the time he submitted his July 2003 claim.  Thus, the 
appellant should must be notified of the old rating criteria 
for evaluating back disabilities and the RO should 
specifically evaluate his claim under the former and revised 
criteria.  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government (VA or retired 
military), that have treated him for any 
of the claimed conditions since 2003.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, the VA examination report 
of November 2006 should be obtained.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  The veteran's VA Vocational 
Rehabilitation file should be obtained 
and associated with the claims file.  
This should include all records from any 
VA-associated vocational program.

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for an 
appropriate examination to determine the 
nature, extent and severity of his right 
and left knee disabilities, as well as 
his low back disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  Any special 
diagnostic studies deemed necessary 
should be performed.  The examiner should 
describe all symptomatology due to the 
appellant's service-connected low back 
and right and left knee disabilities, 
including all sequelae of surgery, to 
include a detailed description of all 
associated scars.  

The examiner must also state whether the 
veteran has gouty arthritis of the feet, 
hands or knees.  If so, the examiner 
should opine as to whether it is at least 
as likely as not that the condition is 
related to service or to a service-
connected disability.

The examiner must also state whether the 
appellant required any period of 
convalescence after the right knee 
surgery in September 2003, and, if he 
did, the length of time so required.  

The rationale for all opinions expressed 
should also be provided in a legible 
report.  

5.  Thereafter, the AMC/RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories and all appropriate versions of 
the VA Schedule for Rating Disabilities.  
The readjudication should include 
consideration of whether any gouty 
arthritis pathology is causally or 
etiologically related to the appellant's 
service-connected low back and/or knee 
disabilities.  

6.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

